Title: Colonel Daniel Brodhead to Lieutenant Colonel Tench Tilghman, 30 December 1777
From: Brodhead, Daniel
To: Tilghman, Tench



Quarters [Valley Forge] Decr 30th 1777

At the Request of his Excellency the Commander in chief I take the Liberty of addressing you with a few Remarks, which have occured to me, relative to the Minutiæ of our Army: and some which in my Opinion may, by able Hands be improved, into Usefull Regulations.
I have had the Mortification to see that the different Staff Departments, have been for the greater part filled, with Men of low Ideas & indifferent Characters, owing perhaps to a Resolve of Congress which Declares, that, no Person in our Army should hold two Commissions—This Resolve, altho I do not understand that, a Staff Officer at present holds a Commission, seems to have prevented Commissioned Officers being appointed into the Staff Department; which I conceive to be injurious to the Service; For were those Departments filled with Officers from the Line, they would not suffer themselves to be insulted in doing their Duty, as too many of the Officers in those Departments at present do, and their Honour would urge them to every exertion, in

the way of their Duty: And upon this Plan, I am clear, that one half the Officers now employed in the Staff Departments, wou⟨ld⟩ be quite sufficient, for the Duty required of them. At present it is too obvious to escape the attention of a discerning Eye, that too many being employed for nearly the same Duty, their reliance on each other, and not being made of sufficient Consequence, occasions the greatest Supineness, Negligence & disorder.
I think it was also Resolved in Congress, that where Rations of Forage were not drawn for Horses, no back Rations should be paid for—This appears to me very unreasonable, with equal Justice might they refuse Paying back Rations for Men, when their Commissaries neglected to Furnish them—This Resolve has in my opinion been Productive of very great Evil in our Army, I will not undertake to say that the Commissaries of Forage have been the more negligent on this Acct. But whether they have or not I believe it will not be denyed that the Inhabitants have been great suffere⟨rs⟩ in having Forage taken from them, without receiving the least satisfaction for it—I am persuaded this wa⟨s⟩ the case for this Reason. Officers could not, out of their Pay, afford to pay the Prices demanded for Forage, unless some equivalent was allowed for the unsupplied Rations; and yet their Horses must be fed or rendered unfit for Service; besides this the Rations allowed for Horses are by no means sufficient at this season of the Year unless the Horses are well Sheltered from the inclemency of the Weather.
I am informed that great waste is suffered of that valuable Article Hides, but as I am not well informed, shall say nothing more than that it might not be amiss for the Commissary of Hides, to be ordered to settle with the Commissary Genl of Purchases and see whether he has done his Duty.
I conceive that if proper Persons were appointed to gather the dirty Tallow of the Beef Cattle slaughtered for our Army, which at present is carelessly thrown away, & of the Ashes which might be collected from the Hutts, and furnished with large Kettles for Boiling Soft Soap, that the noncommissioned Officers & Privates of the whole Army might, soon be supplied with a sufficient Quantity to wash their Linnen, and a great quantity of Salt which must be used, for making Hard Soap saved to the United States. And if proper persons were appointed to Boil out the oil which the feet of the Cattle would produce, that a sufficient Quantity might be procured for Oiling the Arms, Accoutrements & Harness belonging to this Army.
No Cause being greater or better than the Cause of America, her Officers ought to be put on as respectable a footing as any in the World—A Value ought to be set on their Commissions and their Commissions made transferable, the only mode to retain Gentlemen in the Army,

and induce others to enter the Service—All Officers ought to receive half Pay during Life and be liable to be called into Actual Service when required. And where an Officer falls in the Service, his widow if he leaves one, ought to receive half pay during the Term of her Natural Life, And the Male Children of the Officers, ought to be Educated & brought up, at the Expence of the United States, according to the Rank & Merit of their Fathers, and they should be subject to be called into the Service in a suitable manner, as soon as they arrived to a proper Age.
Noncommissioned Officers have not Sufficient respect shewn them, and their Authority over the Privates is not supported as it ought to be—Their Cloathing ought to be far Superiour in Quality to the Privates, and should have sufficient to enable them always, to appear clean before the Men. And as they are the active Officers, they ought, (especially the deserving among them) to be Carest. All Officers sent on Publick Business, ought to be allowed Forage for their Horses, & reasonable Expences.
It ought to be at the option of the Officers, either to draw Money for their retained Rations, or draw them in Bulk.
A Grand Sutler ought in my opinion to be appointed to each Division of the Army, & furnished with Liquor for the Officers at a reasonable rate, and the Officers to be allowed to draw, as many Jills of Spirits as they are entitled to Rations, but the Returns for Spirits ought to be made for all the Officers of the Regt at one Time, & signed by the Commanding officer of the Regt, & divided between the Messes by the Qr Master Sergeant, This Sutler should not be allowed to take any Profit on the Liquor, but be allowed Wages for his Trouble.
The Cloathing of the Army being generally too small, I apprehend it would be best to have the Patterns cut larger, and leave it to the Regimental Taylors (of whom there is commonly a sufficient number) to fit the Cloathing to the Men.
Colonels of Regiments, ought to be permitted to employ Agents, at such Towns or Places as they might Judge Proper, to Provide Cloathing for their own Regiments, especially as it appears that the Cloathier Genl & his Deputies fall greatly Short of Supplying the Army: and that Department, on the present Plan, has too great a Monopoly of Publick Contract for a few individuals, daily complained of, to Retain.
Regimental Paymasters paying individually the Privates of their Regts, I apprehend to be wrong. For at the same time that it saves the Captain’s some Trouble, it renders the Soldier too independent of his Officer, and puts it out of the Officers Power, without risk, to assist their Men with Money; altho they may be distrest for want of a small Sum, which is often the case in the Absence of the Regimental Paymasters; whereas if the Pay of the Companies was put into the Captns Hands,

they being the best Judges of the immediate Wants of their Men, could have the Monies laid out by the Consent of the Men, to their Advantage. And all the Casualty Monies remaining in the Captains Hands, after Paying their Companies, should be put into the Colonels Hands as a purse for the contingent Expences of the Regt, for the due expenditure of which, the Coll should render a fair account to his Brigadier, every six Months.
The sick in Regiments are by no means Provided for, as they ought to be; and the Trifle of small Comforts provided for the Men, it is said, are commonly used by the Surgeons, to the great injury of the Sick: Each Regt ought to be furnished with a Hutt in Winter, and a large Hospital Tent in Summer, and no more of the Sick sent to Hospitals than cannot be avoided, as their Distance from the Regiments, affords great oppertunity for unnecessary absence from Camp, & finally Desertion.
The Division or Brigade Quarter Masters ought, to take great care, that the Horses assigned their Divisions or Brigades, have proper care taken of them, by the Waggon Masters & Drivers; they being most essential to the necessary movement(s) of an Army, and at Present so much neglected & Abused, even when Forage is provided by the Forage Master, that I will venture to say, it is not now in our Power, to advance or retreat with our Baggage & artillery.
Notwithstanding the Genl Orders issued again⟨st⟩ Officers keeping Horses, in or near the Camp, who are not entitled to Forage, too little regard has been paid to those Orders, by many Corps, and much of the Officers attention is taken up in providing for them, besides which it affords means for many to be absent from Camp, to the great neglect of Duty.
I conceive that the different Articles proper to be brought to Market at Camp, ought to have stated Prices, and such of the Farmers as should refuse complying with the Terms, ought to be treated as Enemies—Nothing should be taken from the Farmer, but what considering his Circumstances, he could Spare without distressing him, except in Cases of the most Absolute necessity—All marauding should be severely Punisht, and where officers who have gone through the Country with their Horses, & under pretence of paying the Inhabitants for the Forage fed their Horses, have procured such Forage, and afterwards refused pay and given recipts, unless they are well entitled so to do, they ought to be made examples of.
As to the filling the Regiments, it appears to me, that no mode can be adapted, that will so speedily & effectually do it, as the drafting the Militia in the different States, and the sooner this can be done, the better, as it will require some time to discipline them, And if it was recommended by Congress, to the different States, that the Legislature of

each state, pass a Law for that purpose: I have not the least doubt but it would be readily complied with, and I am further ⟨of⟩ Opinion, that all singlemen should be first drafted And that Non associators should also be enrolled & drafted for Waggoners, Artificers, Hospital waiters, Pioneers, Butchers, &c. instead of Soldiers, which would add greatly to the Number of our Fighting Men.
I have wrote to Genl Green my Sentiments, on sundry Matters relative to our Army: I wrote to him because I understood he was to collect the Sentiments of the Genl Officers, & officers commanding Brigades, relative to Rank, Arrangement, Regulations, &c. which I doubt not his Excelly has seen.
I shall be happy if any thing I have offered may be of Service to my Country, as it is that I wish to serve, with the greatest disinterestedness. Sir I have the Honour to be, with Sentiments of Regard & Esteem, your obedt Humble Servt

Daniel Brodhead

